Citation Nr: 0910796	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-25 214A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs(VA) Regional Office (RO) 
in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disease with a herniated disc at L5-S1, claimed as a back 
condition with radiating pain into the legs. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.  The Veteran in this appeal served on active duty from 
February 1965 to February 1967.

2.. On March 4, 2009. prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, though his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and 
must be dismissed.




ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

